DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/473,405 (reference application) in view of Kobayashi (2016/0214317). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the reference application recites all the structure of claim 1 of the instant application except for the fluid dispenser as outlined in the below table: 
Instant Application
US. Application No. 16/473,405
1. A direct to mesh screen printer for creating a screen stencil, including: a frame to hold a pre-stretched mesh in place during application of a jettable emulsion; 
1. A direct to mesh screen printer for creating a screen stencil, including: a frame for holding a pre-stretched mesh in place during application of a jettable emulsion;
a fixture to hold the frame; 
a fixture to hold the frame; 
a platen to hold a release fluid against one side of the pre-stretched mesh 
a platen to hold a release paper against one side of the pre-stretched mesh: and 
a fluid dispenser for dispensing the release fluid onto the platen or mesh; and.
(see Kobayashi for this teaching)
a printer carriage supporting a print head for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen
a printer carriage supporting a print head for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen, w


Kobayashi teaches a printing mechanism including a platen 100 and a fluid dispenser 12 for dispensing a release fluid onto the platen 100 (Kobayashi, [0047]; Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the release paper as recited in claim 1 with the teaching of Kobayashi because it is a simple substitution of one known element for another to obtain predictable results. That is replacing the release paper with a release fluid provides the same expected result of making the printed object more easily released from the platen. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  2, 3, 4, 8, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 4, 8, 9, and 10 of copending Application No. 16/473,405 (reference application) in view of Kobayashi (2016/0214317). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2, 3, 4, 8, 9, and 10 of the reference application in view of Kobayashi recite all the structure of claims 2, 3, 4, 8, 9, and 10 of the instant application as outlined in the below table: 
Instant Application
US. Application No. 16/473,405
2. The direct to mesh screen printer of claim 1, wherein the fixture is configured to securely and firmly hold the frame with the pre-stretched mesh in place during the application of the jettable emulsion.
2. The direct to mesh screen printer of claim 1, wherein the fixture is configured to securely and firmly hold the frame with the pre-stretched mesh in place during the application of the jettable emulsion.


3. The direct to mesh screen printer of claim 1, wherein the platen is configured to hold the release fluid firmly against a bottom of the pre-stretched mesh.
3. The direct to mesh screen printer of claim 1, wherein the platen is configured to hold the release paper firmly against the bottom of the pre-stretched mesh.


4. The direct to mesh screen printer of claim 3, wherein the platen is smooth, hard, and impervious to the release fluid and resistant to dents and cracks.
4. The direct to mesh screen printer of claim 3, wherein the platen is smooth and resistant to dents and cracks.


5. The direct to mesh screen printer of claim 1, wherein the release fluid is applied in a very fine, even coating to the platen or directly to the mesh as it is placed on the platen to prevent adherence to the platen during the application of the jettable emulsion.
(It is noted that claim 5 of the instant application does not recite any further structure, thus claim 5 is rejected in view of claim 1 of the reference application.) 


8. The direct to mesh screen printer of claim 1, wherein the jettable emulsion has a low viscosity of about 4 cP to about 15 cP and is both durable and flexible/elastic.
8. The direct to mesh screen printer of claim 1, wherein the jettable emulsion has a low viscosity of about 4 cP to about 15 cP and is both durable and flexible/elastic.


9. The direct to mesh screen printer of claim 8, wherein the jettable emulsion is a UV-activated acrylate monomer with elastomeric qualities after curing.
9. The direct to mesh screen printer of claim 8, wherein the jettable emulsion is a UV-activated acrylate monomer with elastomeric qualities after curing.


10. The direct to mesh screen printer of claim 1, further including a UV source for curing the jettable emulsion and forming a stencil for screen printing.
10. The direct to mesh screen printer of claim 1, further including a UV source for curing the jettable emulsion and forming a stencil for screen printing.


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/473,405 (reference application) in view of Kobayashi (2016/0214317). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of the reference application recites all the structure and method steps of claim 11 of the instant application except for dispensing the release fluid onto the platen or mesh and except for bringing the platen and the mesh together to a taut configuration, as outlined in the below table: 

Instant Application
US. Application No. 16/473,405
11. A process, including: providing a direct to mesh screen printer, including a fixture to hold a frame, which is configured to hold a pre-stretched mesh in place during application of a jettable emulsion, 
1. A process, including: providing a direct to mesh screen printer, including a fixture to hold a frame, which is configured to hold a pre-stretched mesh in place during application of a jettable emulsion, 
a platen to hold a release fluid against one side of the pre-stretched mesh, and 
a platen to hold a release paper against one side of the pre-stretched mesh, and 
a printer carriage supporting a print head for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen; 
a printer carriage supporting a print head for printing the jettable emulsion on a side of the pre- stretched mesh opposite the platen; 
placing the frame in the fixture; 
placing the frame in the fixture; 
dispensing the release fluid onto the platen or mesh; 
(see Kobayashi for this teaching)
bringing the platen and the mesh together to a taut configuration; 
(see below)
printing the jettable emulsion on the mesh; and 
applying the jettable emulsion to the mesh;
curing the jettable emulsion using UV radiation.
curing the jettable emulsion using UV radiation




Kobayashi teaches a printing mechanism including a platen 100 and a fluid dispenser 12 for dispensing a release fluid onto the platen 100 (Kobayashi, [0047]; Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the release paper as recited in claim 1 with the teaching of Kobayashi because it is a simple substitution of one known element for another to obtain predictable results. That is replacing the release paper with a release fluid provides the same expected result of making the printed object more easily released from the platen. 
With respect to the step of bringing the platen and the mesh together to a taut configuration, while claim 11 of the reference application does not explicitly recite this, it is noted that the mesh is taut in the frame since it is “prestretched” as recited in the preamble of claim 11 of the reference application. Additionally, since Kobayashi is replacing the release paper of the reference application with a release fluid, the mesh would therefore be placed against the platen in order for the platen to serve the purpose of providing support to the mesh. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of copending Application No. 16/473,405 (reference application) in view of Kobayashi (2016/0214317). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13 and 15 of the reference application in view of Kobayashi recite all the structure of claims 12 and 15 of the instant application as outlined in the below table: 
Instant Application
US. Application No. 16/473,405
12. The process of claim 11, wherein the jettable emulsion after curing forms a screen stencil, in which openings in the screen stencil are to be used to form an image on a surface.
13. The process of claim 11, wherein the cured emulsion forms a screen stencil, in which openings in the stencil are to be used to form an image on a surface.


15. The process of claim 11, wherein the jettable emulsion is a UV- activated acrylate monomer with elastomeric qualities after curing.
15. The process of claim 11, wherein the jettable emulsion is a UV- activated acrylate monomer with elastomeric qualities after curing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCue (US 5,819,653) in view of Kobayashi (2016/0214317).
With respect to claim 1, McCue discloses the claimed screen printer except that he is  silent on how the release fluid is applied to onto the platen or mesh. McCue discloses a direct to mesh screen printer for creating a screen stencil, including: 
a frame 42 to hold a pre-stretched mesh (McCue, col. 6, lines 1-3) in place during application of a jettable emulsion; 
a fixture 14,46 to hold the frame 42; 
a platen 12 to hold a release fluid 54 (“barrier coating,” McCue, col. 7, lines 30-33) against one side of the pre-stretched mesh; and
a printer carriage 34,28 supporting a print head 34 for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen 12 (as shown in Fig. 1 of McCue).
Kobayashi teaches a printing mechanism including a platen 100 and a fluid dispenser 12 for dispensing a release fluid onto the platen 100 (Kobayashi, [0047]; Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the release paper as recited in claim 1 with the teaching of Kobayashi because it is a simple substitution of one known element for another to obtain predictable results. That is replacing the release paper with a release fluid provides the same expected result of making the printed object more easily released from the platen. 
With respect to claim 2, McCue disclose that the fixture 14,46 is configured to securely and firmly hold the frame 42 with the pre-stretched mesh in place during the application of the jettable emulsion (McCue, col. 6, lines 14-19).
With respect to claim 3, the platen 12 disclosed by McCue is capable of holding the release fluid firmly against a bottom of the pre-stretched mesh of the screen 11. 
With respect to claim 5, Applicant has not recited any further limitations of the screen printer in this claim. Instead, Applicant has recited a method of intended use of the claimed apparatus. The apparatus disclosed by McCue in view of Kobayashi is capable of being used in the same way. 
With respect to claims 8-9, Applicant has directed these claims to further limiting the jettable emulsion. However, The jettable emulsion has not been positively recited as part of the claims. Instead, claim 1 recites a direct to mesh screen printer that is usable with a jettable emulsion. Thus claim 8-9 are rejected along with parent claim 1. 
With respect to claim 10, McCue discloses a UV source 50 (as shown in Fig. 7) for curing the jettable emulsion and forming a stencil for screen printing (McCue, col. 7, lines 12-16 and claim 7). 
With respect to claim 11, McCue discloses the claimed process except for the steps of dispensing the release fluid onto the platen or mesh and except for bringing the platen and the mesh together to a taut configuration. McCue discloses a process, including: 
providing a direct to mesh screen printer (as shown in Fig. 1 of McCue), including 
a fixture 14,46 to hold a frame 42, which is configured to hold a pre-stretched mesh 11 in place during application of a jettable emulsion, 
a platen 12 to hold a release fluid 54 against one side of the pre-stretched mesh 11, and a printer carriage 34,28  supporting a print head 34 for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen 12; 
placing the frame 42 in the fixture 14,46 (as shown in Fig. 1 of McCue); 
printing the jettable emulsion on the mesh (McCue, col. 6, lines 38-50); and 
curing the jettable emulsion using UV radiation (McCue, col. 7, lines 12-16 and claim 7).
Kobayashi teaches a printing mechanism including a platen 100 and a fluid dispenser 12 for dispensing a release fluid onto the platen 100 (Kobayashi, [0047]; Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the release paper as recited in claim 1 with the teaching of Kobayashi because it is a simple substitution of one known element for another to obtain predictable results. That is replacing the release paper with a release fluid provides the same expected result of making the printed object more easily released from the platen. 
With respect to the step of bringing the platen and the mesh together to a taut configuration, while claim 11 of the reference application does not explicitly recite this, it is noted that the mesh is taut in the frame since it is “prestretched” as recited in the preamble of claim 11 of the reference application. Additionally, since Kobayashi is replacing the release paper of the reference application with a release fluid, the mesh would therefore be placed against the platen in order for the platen to serve the purpose of providing support to the mesh. 
With respect to claim 12, McCue discloses that the jettable emulsion after curing forms a screen stencil, in which openings in the screen stencil are to be used to form an image on a surface (McCue, col. 7, lines 12-29).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCue (US 5,819,653) in view of Kobayashi (2016/0214317), as applied to claim 3 above, and further in view of Fischer (US 6,038,971). 
With respect to claim 4, McCue in view of Kobayashi disclose the claimed screen printer except that they are silent on whether the platen is smooth, hard, and impervious to the release fluid and resistant to dents and cracks. However, Fischer teaches a similar screen printer including a platen 2 made from metal (Fischer col. 2, lines 53). While Fischer does not specify a kind of metal, one of ordinary skill in the art would understand such a support to be generally impervious to fluids and generally hard, smooth, and resistant to dents and cracks. It is noted that the terms of claim 4 are all relative terms with  no basis of comparison. That is, every material is smooth, hard, impervious to release fluid and resistant to dents and cracks to some extent. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Fischer with the screen printer disclosed by McCue in view of Kobayashi for the advantage of a strong and durable platen as provided by metal. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCue (US 5,819,653) in view of Kobayashi (2016/0214317), as applied to claim 11 above, and further in view of Zhang et al. (CN 109501437).
With respect to claim McCue in view of Kobayashi disclose the claimed process except they are silent on whether the emulsion is an acrylate monomer with elastomeric qualities after curing. However, Zhang et al. teach an emulsion for a screen stencil made (see abstract) from acrylate monomer such as acrylic tri-methanol propane ester (TMPTA), tripropylene glycol diacrylate (TPGDA), 4-hydroxyl butyl acrylate, trimethylolpropane methylal acrylate (CTFA), isobornyl acrylate, isodecyl acrylate, tetradecyl methacrylate, hexadecyl methacrylate, or octadecyl methacrylate (Zhang et al., pg. 3 of the machine translation of Zhang et al.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zhang et al. with the process disclosed by McCue in view of Kobayashi because it is a simple substitution of one known element for another to obtain predictable results. That is using the acrylate monomer in place of the emulsion disclosed by McCue would have the same result of a UV cured stencil screen. 
While Zhang et al. is silent on the elastomeric qualities after curing, it is noted that all materials have elastomeric qualities of some kind or another. 


Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 has been indicated as containing allowable subject matter primarily for the release fluid being configured to inhibit dot-gain while providing a smooth, non-reactive surface for the jettable emulsion after curing.
Claim 7 has been indicated as containing allowable subject matter primarily for the release fluid comprising water and at least one emulsifier in a sufficient amount to prevent evaporation of the release fluid.
Claim 13 has been indicated as containing allowable subject matter primarily for the release fluid being configured to inhibit dot-gain while not adhering to the jettable emulsion following its curing.
Claim 14 has been indicated as containing allowable subject matter primarily for the release fluid comprising water and at least one emulsifier in a sufficient amount to prevent evaporation of the release fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 9, 2021